FILED
                                                                                        JAN 1.'7 2009
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA                         Clerk, U.S. District and
                                                                                    Bankruptcy Courts
ERIC RODNEY HILL,

               Petitioner,


                                                                             O~
       v.                                            Civil Action No.
                                                                                    0142
WARDEN, FCC COLEMAN, USP,

               Respondent.

                                  MEMORANDUM OPINION

       This matter comes before the Court on petitioner's application to proceed in forma

pauperis and pro se petition for a writ of habeas corpus.!

       Once again, petitioner challenges his conviction in and the sentence imposed by the

Superior Court of the District of Columbia. And again, the Court concludes that challenges of

this nature must be brought by motion in the Superior Court under D.C. Code § 23-110. In

relevant part D.C. Code § 23-110 provides:

               [An] application for a writ of habeas corpus in behalf of a prisoner
               who is authorized to apply for relief by motion pursuant to this
               section shall not be entertained by ... any Federal. .. court if it
               appears ... that the Superior Court has denied him relief, unless it
               also appears that the remedy by motion is inadequate or ineffective to
               test the legality of his detention.

D.C. Code § 23-11O(g). "Section 23-110 has been found to be adequate and effective because it

is coextensive with habeas corpus." Saleh v. Braxton, 788 F. Supp. 1232 (D.D.C. 1992). It is

settled that "a District of Columbia prisoner has no recourse to a federal judicial forum unless



               This action was transferred here from the United States District Court for the
Middle District of Florida.

                                                 1
the local remedy is 'inadequate or ineffective to test the legality of his detention'" Byrd v.

Henderson, 119 F.3d 34, 36-37 (D.C. Cir. 1997) (internal footnote omitted); Garris v. Lindsay,

794 F.2d 722, 726 (D.C. Cir.), cert. denied, 479 U.S. 993 (1986).

       Accordingly, the Court will dismiss the petition. An Order consistent with this

Memorandum Opinion will be issued separately on this date.




                                                 2